Title: From John Adams to William Keteltas, 25 November 1812
From: Adams, John
To: Keteltas, William



Sir
Quincy Novr. 25 1812.

I have received your polite letter of the 6th of the month and your present of “The Crisis.” You will excuse a question or two. In page 1st you say “Our administrations with the exception of Washingtons have been party administrations.” On what ground do you except Washingtons? If by party you mean majority his majority was the smallest of the four in all his legislative and executive acts though not in his Election.
You say “our divisions began with Federalism and Antifederalism.” Alass! They began with human nature; they have existed in America from its first plantation; in every century division always prevailed; in N York, Pensylvania, Virginia, Massachusetts, and all the rest. In court and Country party have always contended: whig and Tory disputed very sharply before the revolution, and in every step during the revolution. Every measure of Congress from 1774 to 1787 inclusively was disputed with acrimony and decided by as small majorities as any question is decided in these days. We lost Canada then as we are like to lose it now, by a similar opposition. Away then with your false tho’ popular distinctions in favour of Washington. In page 11th you recommend a “constitutional rotation to destroy the snake in the grass.” But the snake will elude your snare.
Suppose your President in rotation is to be chosen for Rhode Island. There will be a Federal and a republican candidate in that state. Every Federalist in the nation will vote for the former, and every republican for the latter. The light troops on both sides will skirmish; the same northern, and southern distinctions will still prevail. the same running and riding, the same railing, and reviling, the same lying, and libelling, cursing & swearing, will still continue. The same caucusing, Assembleying and Conventioning.
In the same page 11th you speak for a portion of our own people who palsy the arm of the nation.” There is too much truth in this. When I was exerting every nerve to vindicate the honour and demand a redress of the wrongs of the nation against the tyranny of France the arm of the nation was palsied by one party. Now Mr Madison is acting the same part for the same ends, against Great Britain, the arm of the nation is now palsied by the opposite party.
And so it will always be, while we feel like colonists, dependent for protection on France or England. while we have so little national public opinion; so little national principle national feeling national patriotism; while we have no sentiment of our own strength, power, and resources. I thank you Sir for reminding me, in page 12th of my “many blunders in my administration.” and should have been still more obliged to you, if you had enumerated them in detail that I might have made a confession of them one by one, repented of them in conviction and made all the atonement for them now in my power.
In the same page you observe that “you never knew how far I extended my veiws, as to a maratime force.” I will tell you Sir. My veiws extend very far. As far as Colonel Barry’s when in his last speech in Parliament he exclaimed “Who shall dare to set limits to the Commerce and naval power of this Country”?
Yet I know that Washington City was not built in a day anymore than Rome. I am not for any extravagant efforts. Your plan of a ship of the largest size for the whole and a Frigate of the largest size for each State would satisfy me for the present.
Your last sentence is a jewel, a monarchy of justice, an aristocracy of wisdom and a Democracy of Freedom.
As I never knew your person, nor heard your name, till I read it in your letter, I hope you will excuse the freedom of your obedient Servant,

John Adams